11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Bobby Ray Ruiz,                                * From the 106th District Court
                                                 of Gaines County,
                                                 Trial Court No. 14-4492.

Vs. No. 11-18-00267-CR                         * July 30, 2021

The State of Texas,                            * Opinion by Trotter, J.
                                                 (Panel consists of: Bailey, C.J.,
                                                 Trotter, J., and Williams, J.

     This court has inspected the record in this cause and concludes that there is no
error in the judgments below. Therefore, in accordance with this court’s opinion,
the judgments of the trial court are in all things affirmed.